MEMORANDUM**
Donald Wallace and Michael Boockholdt appeal the district court’s summary judgment in favor of the Federal Emergency Management Agency. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Flick v. Liberty Mut. Fire Ins. Co., 205 F.3d 386, 390 (9th Cir.), cert. denied, 531 U.S. 927, 121 S.Ct. 305, 148 L.Ed.2d 245 (2000), and we affirm, see id. at 396-97.
AFFIRMED.

 This disposition is not appropriate for publication and may not he cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.